DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 9-10, filed 8/12/2021, with respect to claims 1, 5-12, and 16-27 have been fully considered and are persuasive. The rejection under 35 USC 103 has been withdrawn. 

Allowable Subject Matter

Claims 1, 5-12, and 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 5-12, and 16-27 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of a “computing device to perform a method comprising: receiving a request to control a media playback system comprising a playback device; after receiving the request to control the media playback system, obtaining access to the media playback system, wherein obtaining access to the media playback system comprises: a) obtaining a first identifier associated with the media playback system, wherein obtaining the first identifier comprises: (i) transmitting a request for the first identifier to the playback device and (ii) receiving the first identifier from the playback device; b) obtaining a second identifier using the first identifier, wherein obtaining the second identifier .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHENEA DAVIS/Primary Examiner, Art Unit 2421